UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA
____________________________________
                                         )
TAMIKA DAVIS, parent/guardian of minor )
child, K.J., and K.J., individually,     )
                                         )
and                                      )
                                         )
JAYNE PRESTON, individually,             )
                         Plaintiffs,     )     Civil Action No. 13-1852 (AK)
         v.                              )
                                         )
DISTRICT OF COLUMBIA,                    )
                         Defendant.      )
___________________________________ )

                                 MEMORANDUM OPINION

       This case is pending before the undersigned for all purposes pursuant to the parties’

February 26, 2014 Notice, Consent, and Reference of a Civil Action to a Magistrate Judge [9].

Pending before the Court is Plaintiffs’ Motion for Summary Judgment (“Motion”) [10] and

Memorandum of Points and Authorities in support thereof (“Memorandum”) [10-1], Defendant’s

Opposition to Motion and Cross-Motion for Summary Judgment (Cross-Motion”) [12],

Plaintiffs’ Reply to Defendant’s Opposition and Opposition to Cross-Motion (“Pls.’ Reply”) [13]

and Defendant’s Reply to Plaintiffs’ Opposition (“Def.’s Reply”) [16].

       Plaintiff Tamika Davis, on behalf of K.J., and K.J. individually (collectively “Plaintiff

Davis”) requests from Defendant District of Columbia (“Defendant” or “the District”) a total of

$10,457.50 in attorneys’ fees incurred in pursuing an administrative proceeding brought pursuant

to the Individuals with Disabilities Education Act (“IDEA”), 20 U.S.C. §1400, et seq.

(Memorandum at 2-3.) Plaintiff Jayne Preston (“Plaintiff Preston”) requests a total of




                                               -1-
$14,213.00 in attorneys’ fees and costs from Defendant. Defendant challenges the hourly rate

applied to Plaintiffs’ claims for attorney’s fees and asserts that there is a cutoff date on Plaintiffs’

claims for attorney’s fees, which coincides with the dates that settlement offers were made.

                                         I. BACKGROUND

        Plaintiff Davis is the parent of K.J., a minor child who is a student with a disability.

(Memorandum at 2.) Plaintiff Preston is an adult student who requires special education services

pursuant to the IDEA. (Id.) The IDEA guarantees all children with disabilities a Free

Appropriate Public Education (“FAPE”), 20 U.S.C. § 1400(d)(1)(A), and in general, FAPE “is

available to all children with disabilities residing in the State between the ages of 3 and 21, . . . .”

20 U.S.C. §1412(a)(1)(A). Defendant District of Columbia is a municipal corporation that

operates the District of Columbia Public Schools System (“DCPS”). (Complaint [1] ¶4.) The

District receives federal funds pursuant to the IDEA to ensure access to a Free and Appropriate

Public Education (“FAPE”) and it is obliged to comply with applicable federal regulations and

statutes including the IDEA. See 20 U.S.C. § 1411. Pursuant to 20 U.S.C. §1415(i)(3)(B), a

court may award reasonable attorney’s fees to a parent of a child with a disability who prevails in

an IDEA proceeding.

        Plaintiff Davis [referred to as “Petitioner” at the administrative level] filed an

Administrative Due Process Complaint on March 18, 2013, requesting that the Hearing Officer

find that DCPS “violated the student’s right to a [FAPE] by failing to evaluate the student within

120 days from a written request from the parent.” ( Motion Exh.1 [Administrative Due Process

Complaint Notice] at 2.) Plaintiff Davis sought: 1) funding of an independent comprehensive

psychological evaluation; 2) a meeting to review evaluations, determine eligibility, develop an




                                                  -2-
IEP (if eligible) and determine placement; and 3) the development of a compensatory education

plan (if the student was deemed eligible for special education). (Exh. 1 at 2-3.) 1

          On May 16, 2013, the Hearing Officer entered an Order Granting Petitioner’s Motion for

Summary Judgment (Motion Exh. 2 [May 16, 2013 Order]) noting that:

          In the present matter, it is uncontested that the parent provided a written request for a
          special education evaluation for the student on October 18, 2012; that DCPS did not
          complete the special education evaluation by February 15, 2013; and that DCPS has not
          begun the evaluation process. DCPS did not offer any defense suggesting that the student
          has no academic or behavioral difficulties or that prior written notice was provided to the
          parent outlining the reasons DCPS refused to evaluate the child. The only defenses
          provided by DCPS were that the parent did not personally deliver the request, that the
          parent requested evaluations for several students on the same day therefore the request
          for this student could have been a typographical error and that the parent should have
          provided DCPS with multiple requests or reminders during the 120-day timeline.

          (Exh. 2 at 3.)
          The Hearing Officer ordered DCPS to conduct an initial evaluation of the student within

60 calendar days or, if not done within that time frame, to fund an independent comprehensive

psychological evaluation to be completed within 105 days, and thereafter to convene a multi-

disciplinary team (“MDT”) meeting to review the results and determine eligibility for special

education. (Exh. 2 at 3-4.)

          Plaintiff Preston’s Administrative Due Process Complaint Notice (Motion Exh. 4) was

filed on March 20, 2013 and the issues to be considered included whether DCPS failed to

adequately evaluate the Student; whether DCPS failed to develop IEPs during School Years

(“SYs”) 2010/11, 2011/12, and 2012/13; and whether DCPS failed to provide appropriate

placement during those School Years. (Exh. 4 at 4.) The Hearing Officer convened a hearing on

May 13, 2013, and issued his Hearing Officer Determination (“HOD”) on June 3, 2013. (Motion

Exh. 5 [June 3, 2013 HOD].) The Hearing Officer considered the Petitioner’s allegations


1
    The evaluation sought was an initial evaluation of the minor child. (Exh. 2 at 1.)


                                                  -3-
regarding denial of FAPE and the Petitioner’s requests that DCPS fund an independent

comprehensive psychological evaluation (including cognitive, academic, and clinical

assessments as well as a social history) and convene a meeting to review the evaluations, develop

an appropriate IEP and determine placement. (Exh. 5 at 1.)

       Plaintiff Preston’s Due Process Hearing was convened on May 13, 2013. (Exh. 5 at 2.)

The Hearing Officer concluded that the Student was not evaluated during SY 2012/13 or SY

2011/12 and there was no evidence of an evaluation in SY 2010/11 either. (Exh. 5 at 6-7.) 2 The

Hearing Officer further found that DCPS failed to provide the Student with an IEP during a

three-month period from March 2012 through the end of the SY 2011/12 and for a four month

period from the start of SY 2012/13 through December 2012; however, the Petitioner presented

no evidence “regarding the form and amount of compensatory education required to place

Student in the position he would have occupied but for DCPS’s denial of a FAPE.” (Exh. 5 at 8.)

With regard to the issue of placement, the Hearing Officer concluded that while Petitioner failed

to provide any evidence about the appropriateness of the Student’s educational placement in SY

2010/11 (from March 2011 through the end of the school year), DCPS failed to provide the

Student with an appropriate placement /location of services during SY 2011/12 and SY 2012/13.

(Exh. 5 at 9.)

       The Hearing Officer ordered that DCPS provide the Petitioner with funding for an

independent psychological evaluation including clinical, academic, cognitive and educational

components as well as a social history. (Exh. 5 at 9.) DCPS was also ordered to convene an IEP

meeting for the Student to review the evaluations and revise the Student’s IEP and determine an

appropriate educational placement/location of services. (Motion Exh. 5 at 9-10.)
2
 Prior to the Due Process Hearing, the Hearing Officer determined that Petitioner would “only
be able to pursue its claims back to 3/20/11, which is two years prior to the filing of the
Complaint.” (Exh. 5 at 2.)


                                              -4-
                                     II. LEGAL STANDARD

                              A. Summary Judgment on an IDEA Claim

       A party moving for summary judgment on legal fees must demonstrate prevailing party

status and the reasonableness of the fees requested in terms of hours spent and hourly rate. 3

Pursuant to Fed. R. Civ. P. 56(a), summary judgment shall be granted if the movant shows that

there is “no genuine issue as to any material fact and the moving party is entitled to a judgment

as a matter of law.” Accord Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247 (1986) (quoting

Fed. R. Civ. P. 56). “A fact is material if it ‘might affect the outcome of the suit under the

governing law’ and a dispute about a material fact is genuine ‘if the evidence is such that a

reasonable jury could return a verdict for a nonmoving party.’” Steele v. Schafer, 535 F.3d 689,

692 (D.C. Cir. 2008) (quoting Anderson, 477 U.S. at 298).

       Summary judgment should be granted against a party “who fails to make a showing

sufficient to establish the existence of an element essential to that party’s case, and on which that

party will bear the burden of proof at trial.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).

The court is required to draw all justifiable inferences in the nonmoving party’s favor and to

accept the nonmoving party’s evidence as true. Anderson, 477 U.S. at 255. The nonmoving

party must establish more than “the mere existence of a scintilla of evidence” in support of its

position. Id. at 252. The non-moving party cannot rely on allegations or conclusory statements;

instead, the non-moving party is obliged to present specific facts that would enable a reasonable

jury to find it its favor. Greene v Dalton, 164 F.3d 671, 675 (D.C. Cir. 1999).



3
 The typical summary judgment standard is inapplicable here because “[t]he IDEA authorizes a
court to award fees in its discretion and to base the award on rates prevailing in the community in
which the action or proceeding arose for the kind and quality of services furnished.” Parks v.
District of Columbia, 895 F. Supp. 2d 124, 129 (D.D.C. 2012) (citation and internal quotations
omitted).


                                                -5-
                                    1. Prevailing Party Status

       The IDEA gives courts authority to award reasonable attorney’s fees to the parents of a

child with a disability who is the prevailing party. 20 U.S.C. §1415(i)(3)(B). 4 The court must

initially determine whether the party seeking attorney’s fees is the prevailing party. Jackson v.

District of Columbia, 696 F. Supp. 2d 97, 101 (D.D.C. 2010). See District of Columbia v. West,

699 F. Supp. 2d 273, 278 (D.D.C. 2010) (in considering a claim for IDEA attorney’s fees, it is

the court “not the hearing officer in the administrative proceeding, which determines prevailing

party status.”) (quoting D.C. v. Straus, 607 F. Supp. 2d 180, 183 (D.D.C. 2009)).

       A party is generally considered to be the prevailing party if he succeeds “on any

significant issue in litigation which achieves some of the benefit sought in bringing suit.”

Hensley v. Eckerhart, 461 U.S. 424, 433 (1983) (quoting Nadeau v. Helgemoe, 581 F.2d 275,

278-279 (1st Cir. 1978)). The Supreme Court has indicated that the term “prevailing party” only

includes plaintiffs who “secure a judgment on the merits or a court-ordered consent decree.”

Buckhannon Bd. & Care Home, Inc. v. West Virginia Dep’t Health & Human Resources, 532

U.S. 598, 600 (2001). The Supreme Court therefore rejected the “catalyst theory” whereby a

plaintiff would be a prevailing party if the lawsuit brought about the desired result through a

voluntary change in the defendant’s conduct. Id. at 605. The Supreme Court instead determined

that a prevailing party must obtain a “material alteration of the legal relationship of the parties.”

Id. at 604 (quoting Texas State Teachers Ass’n v. Garland Indep. Sch. Dist., 489 U.S. 782, 792-

93 (1989)). The standards in Buckhannon apply to administrative hearings under the IDEA even


4
 An action or proceeding under IDEA includes both civil litigation in federal court and
administrative litigation before hearing officers. Smith v. Roher, 954 F. Supp. 359, 362 (D.D.C.
1997); Moore v. District of Columbia, 907 F.2d 165, 176 (D.C. Cir. 1990), cert. denied, 498 U.S.
998 (1990).


                                                 -6-
though the relief granted is administrative as opposed to judicial. Abarca v. District of

Columbia, Civil Action No. 06-1254, 2007 WL 1794101 *2 n.1 (D.D.C. June 19, 2007).

        “[T]he term prevailing party [is] a legal term of art” that requires more than achieving

the desired outcome; the party seeking fees must also have been awarded some relief by the

court. District of Columbia v. Straus, 590 F.3d 898, 901 (D.C. Cir. 2010) (internal quotations and

citations omitted). In Straus, the Court of Appeals considered the following three factors to

determine prevailing party status: 1) alteration of the legal relationship between the parties; 2) a

favorable judgment for the party requesting fees; and 3) a judicial pronouncement accompanied

by judicial relief. Id. at 901.

                                          2. Fee Requests

        The plaintiff has the burden of establishing the reasonableness of any fee requests. See In

re North, 59 F.3d 184, 189 (D.C. Cir. 1995). See also Covington v. District of Columbia, 57

F.3d 1101, 1107 (D.C. Cir. 1995) (“[A] fee applicant bears the burden of establishing entitlement

to an award, documenting the appropriate hours, and justifying the reasonableness of the rates.”)

“An award of attorneys’ fees is calculated by multiplying a reasonable hourly rate by the number

of hours reasonably expended on the case.” Smith v. Roher, 954 F. Supp. 359, 364 (D.D.C.

1997) (citing Hensley v. Eckerhard, 461 U.S. 424, 433 (1983)); see also Blum v. Stenson, 465

U.S. 886, 888 (1984).

        The IDEA states that “[f]ees awarded under this paragraph shall be based on rates

prevailing in the community in which the action or proceeding arose for the kind and quality of

services furnished.” 20 U.S.C. §1415(i)(3)(C). To demonstrate a reasonable hourly rate, the fee

applicant must show: (1) an attorney’s usual billing practices; (2) counsel’s skill, experience and

reputation; (3) the prevailing market rates in the community. Covington, 57 F.3d at 1107




                                                -7-
(citations omitted.) The determination of a “‘market rate’ for the services of a lawyer is

inherently difficult” and is decided by the court in its discretion. Blum, 465 U.S. at 896 n.11.

“To inform and assist the court in the exercise of its discretion, the burden is on the fee applicant

to produce satisfactory evidence . . . that the requested [hourly] rates are in line with those

prevailing in the community for similar services by lawyers of reasonably comparable skill,

experience and reputation.” Id. Additionally, an attorney’s usual billing rate may be considered

the “reasonable rate” if it accords with the rates prevailing in the community for similar services

by lawyers possessing similar skill, experience and reputation. Kattan by Thomas v. District of

Columbia, 995 F.2d 274, 278 (D.C. Cir. 1993).

                                          III. ANALYSIS

                             A. Fees Incurred after the Offer of Settlement

             1. Was the relief obtained by Plaintiffs more favorable than that offered by
                                          Defendant?

       The District contends that the trial court should not award fees or costs that were incurred

subsequent to Defendant’s written offers of settlement because the relief obtained by Plaintiffs

was not more favorable than that which was offered. (Cross-Motion at 9-12.) Attorney’s fees

may not be awarded and related costs may not be reimbursed in any IDEA action or proceeding

for services performed subsequent to the time of a written offer of settlement if the offer is

timely made, it is not accepted within ten days and “the court or administrative hearing officer

finds that the relief finally obtained by the parents is not more favorable to the parents than the

offer of settlement.” 20 U.S.C. §1415(I)(3)(D)(i)(I-III).

       Comparing the relief granted by the Hearing Officer to Plaintiff Davis with the relief

proposed by the District in its March 21, 2013 Offer of Settlement, this Court finds that under

both, DCPS was to conduct/fund a comprehensive psychological assessment and DCPS would



                                                 -8-
subsequently convene a meeting to determine the Student’s eligibility under IDEA. (Motion

Exh. 2 [Order granting Petitioner’s Motion for Summary Judgment] at 3-4; Cross-Motion Exh. 2

[Davis Offer of Settlement] at 1.) 5 With regard to Plaintiff Preston, under both the March 28,

2013 Offer of Settlement (Cross-Motion Exh. 3 [Preston Offer of Settlement] at 2) and the June

3, 2013 Hearing Officer’s Determination (Motion Exh. 5 at 9-10), DCPS was to fund an

independent comprehensive psychological evaluation including clinical, academic, and cognitive

components as well as a social history, and thereafter, DCPS would convene a meeting to review

and revise the Student’s IEP. 6

        The District argues that because the relief proffered by DCPS was at least as favorable as

the relief ultimately obtained by Plaintiff Davis and Plaintiff Preston, Plaintiffs are not entitled to

recover any attorneys’ fees after March 21, 2013 and March 28, 2013, respectively. (Cross-

Motion at 9-12.) This Court agrees that the relief proffered by the District in both cases was

substantially the same as the relief awarded by the Hearing Officer. Plaintiffs note however that

pursuant to 20 U.S.C.§1415(i)(3)(E), “[n]otwithstanding subparagraph D, an award of attorneys’

fees and related costs may be made to a parent who is a prevailing party and who was

substantially justified in rejecting the settlement offer.”

        2. Were Plaintiffs substantially justified in rejecting the offers of settlement?

        Plaintiffs claim that they were “substantially justified” in rejecting the offers of

settlement because of the waiver language in the settlement agreement which states:


5
  The Hearing Officer’s Order provided that if DCPS did not conduct an initial evaluation within
60 calendar days, it would then have to fund a comprehensive evaluation to be completed within
105 calendar days. (Motion Exh. 2 at 3-4.)
6
  The HOD also provided for a review of the “academic” component and noted that the
“appropriate educational placement/location of services for [the] Student would be determined at
the meeting.” (Motion Exh. 5 at 9-10). Pursuant to the Settlement Agreement, the Student was to
“agree[] to enroll in DCPS . . . by the date DCPS receives the evaluation. . . .” (Cross-Motion
Exh. 3 at 2.)


                                                 -9-
       In exchange for the consideration provided herein the Petitioner agrees to waive all
       rights, claims, causes of action, known and unknown, against DCPS under IDEA that the
       Petitioner now asserts or could assert in the future for a Free and Appropriate Public
       Education (FAPE) for the Petitioner up to the date of this Agreement.


(Cross-Motion Exhs. 2 and 3 ¶6.)

       Plaintiffs argue that the broad scope of this waiver would force them to give up any right

to compensatory education that might result from any findings in the evaluations. (Pls.’ Reply at

12.) Defendant argues that “Plaintiffs incorrectly assert that the language of the Proposed

Settlement Agreements would have somehow forced Plaintiffs to forego all rights to any

compensatory education to which Plaintiffs K.J. and Jayne Preston would have been entitled”

and further that Paragraph 6 of the Agreement does not exclude rights to compensatory

education. (Def.’s Reply at 5.) But see Brighthaupt v. District of Columbia, Civil Action No.

13-1294 (JMF), 2014 WL 1365506 at *5 (D.D.C. April 2, 2014) (In analyzing similarly broad

waiver language in a settlement agreement in an IDEA fees case, the court noted that the issue of

whether or not the agreement barred any claim for compensatory education was unresolved

because it was a “complicated legal issue as to which reasonable lawyers could differ.”)

       The District notes however that in the instant case, neither Plaintiff was awarded

compensatory education as part of the relief granted by the Hearing Officer. (Def.’s Reply at 5.)

In K.J.’s case, the Due Process Complaint Notice asks that “[i]f [K.J. is determined to be]

eligible for special education, DCPS will develop a compensatory education plan acceptable to

the parent.” (Motion Exh. 1 at 3.) Therefore, the Hearing Officer was not in a position to award

compensatory education until K.J. was evaluated and eligibility was determined. 7




7
 Plaintiff Davis did not however give up her right to claim compensatory education, which may
have been the case if she had entered into a Settlement Agreement with the District.


                                              - 10 -
        With regard to Plaintiff Preston, the Petitioner did make a claim for compensatory

education although the Hearing Officer noted that she “failed to provide any evidence at all that

would enable the hearing officer to issue an award of compensatory education. . . .” (Motion

Exh. 5 at 9.) The Hearing Officer thus declined to award compensatory education to compensate

the Student for denial of FAPE. (Exh. 5 at 8.) “Nevertheless, the Hearing Officer [ ] order[ed]

DCPS to convene a meeting upon completion of the independent evaluation . . . to determine an

appropriate educational placement/location of services for [the] Student.” (Exh. 5 at 9.)

        Even assuming arguendo that the Plaintiffs were not substantially justified in rejecting

the offer of settlement based on their claims that the waiver language was overly broad as to

exclude any claim for compensatory education, Plaintiffs argue that they were substantially

justified in rejecting the offers based on the fact that neither offer provided for reimbursement of

any attorneys’ fees. (Pls.’ Reply at 12.) 8 See Brighthaupt, 2013 WL 1365506 at *6 (where

plaintiffs were justified in rejecting the settlement offer made during the underlying

administrative proceeding “based solely on the fact that defendant only offered $300 in

attorney’s fees for counsel’s work on behalf of [plaintiffs]”). In Brighthaupt, id., the court

characterized DCPS’s offer of attorney’s fees as an “insincere offer” which “should not [be the]

trigger that cuts off fees under the statue.”

        Defendant argues that the Plaintiffs were not substantially justified in rejecting the offers

in this case on grounds that the offers did not include attorney’s fees because the number of



8
 Both offers demanded that upon acceptance, the Petitioner would “immediately file a Request
to Withdraw the administrative due process complaint with prejudice pending against DCPS.
(Cross-Motion Exhs. 2 and 3 ¶3 (emphasis in original)). The Court notes that in the event the
Due Process Complaint was withdrawn and the Hearing Officer did not memorialize the terms of
the settlement agreement in an Order/HOD, the Plaintiffs may not have been considered
prevailing parties for purpose of recovery of attorney’s fees under the IDEA statute. See
generally Buckhannon, 532 U.S. 598.


                                                - 11 -
hours spent on each claim prior to the time the offer was made was nominal. 9 Defendant fails to

address the Brighthaupt decision and instead relies upon the case of Gary G. v. El Paso Indep.

Sch. Dist., 632 F.3d 201 (5th Cir. 2011) for the proposition that “where the attorney had spent

only 13.8 hours on the case before the district offered to settle, and given that the district offered

all of the relief the parent sought, and exceeded that which the parent recovered in the

administrative proceeding, the parent was not justified in rejecting the district’s offer.” (Def.’s

Reply at 6.) The Gary G. decision is distinguishable for a number of reasons: 1) the relief that

was proffered in settlement exceeded the relief obtained in that case [whereas in the instant case,

the relief proffered is equivalent to what the Plaintiffs received]; 2) plaintiff’s claim that he was

justified in rejecting the settlement because the settlement offer was unenforceable was outright

rejected by the court [whereas in the instant case, Plaintiffs’ rejection of settlement based on the

possible preclusion of compensatory education claims is viable]; and 3) there was no indication

that the attorney discussed the settlement offer with his client [whereas in the instant case, the

billing entries reflect that both Plaintiffs contemplated the settlement offers and rejected them].

(Motion Exhs. 3 &5.) See Gary G., 632 F.3d at 209-210. Furthermore, the court in the Gary G.

case clearly stated that “we do not hold that every plaintiff rejecting a settlement offer because it

does not include such [legal] fees is, per se, not substantially justified in rejecting it.” 632 F.3d

210.

       The Court finds that Plaintiffs were substantially justified in rejecting the settlement

offers proffered by the District not only because it is arguable that acceptance would have

precluded them from pursuing compensatory education claims but also because the offers did not

include any reimbursement of their attorney’s fees. Accordingly, the Court must now consider
9
 Defendant indicates that counsel spent 5.8 hours on the Davis claim prior to the offer of
settlement and 10.6 hours on the Preston claim prior to the offer of settlement. (Def.’s Reply at
6.)


                                                - 12 -
the number of hours billed by Plaintiff’s counsel and the reasonableness of the hourly rate

utilized by counsel.

                              B. Plaintiffs’ Prevailing Party Status

       With the exception of the aforementioned argument, Defendant does not specifically

challenge either the number of hours billed by Plaintiffs’ counsel or the Plaintiffs’ prevailing

party status. Whether the plaintiff is a “prevailing party” under 20 U.S.C. §1415(i)(3)(B) is a

“question of law” for the court to decide “based on the administrative record and the hearing

officer’s decision.” Artis v. District of Columbia, 543 F. Supp.2d 15, 22 (D.D.C. 2005). In the

case of Plaintiff Davis, the Hearing Officer found that Petitioner was entitled to judgment as a

matter of law and granted summary judgment in Petitioner’s favor, and there is no dispute that

Plaintiff Davis was a prevailing party.

       In contrast, this Court finds that a reduction in attorney’s fees for Plaintiff Preston is

warranted on grounds that some of the legal work performed on Plaintiff’s behalf relates to

issues on which she did not prevail. “When a prevailing party . . . prevails on only some of its

claims, Hensley provides a two-step inquiry to determine what attorneys’ fees may be

recovered.” A.B. v. D.C. , Civil Action No. 10-1283 (ABJ), 2014 WL 346058 *5 (citing

Hensley, 461 U.S. at 434; remaining string cite omitted). The first prong of Hensley involves

reviewing the unsuccessful claims to determine if they were unrelated to the successful claims.

The second prong requires considering whether “the plaintiff achieved[d] a level of success that

makes the hours reasonably expended a satisfactory basis for making a fee award.” Id. at 434.

       With regard to the first prong of Hensley, id., the Court finds that Plaintiff did not

prevail on some rather discrete issues, specifically, her allegations that: 1) DCPS failed to

provide an IEP during SY 2010/2011 (dating back to March 20, 2011), SY 2011/2012 (from the




                                                - 13 -
beginning of the school year through March 2012), and SY 2012/2013 (from December 20,

2012); 2) DCPS failed to provide an appropriate placement for the period from March 20, 2011

through the end of that school year and 3) any claim for compensatory education. (Motion Exh.

5.) “Where the plaintiff has failed to prevail on a claim that is distinct in all respects from his

successful claims, the hours spent on the unsuccessful claim should be excluded in considering

the amount of a reasonable fee.” Hensley, 461 U.S. at 440. Accordingly, the first prong of

Hensley weighs in favor of reducing Plaintiff Preston’s recovery of attorney’s fees.

       Regarding the second prong of Hensley, “it is the degree of plaintiff’s success that is the

critical factor to the determination of the size of a reasonable fee.” A.S. v. District of Columbia,

842 F.Supp.2d 40, 47 (D.D.C. 2012) (citing Texas State Teachers Ass’n v. Garland Indep. Sch.

Dist., 489 U.S. 782, 786 (1989) (emphasis in original)). In the instant case, the Hearing Officer

ordered DCPS to provide funding for an independent comprehensive psychological examination

for the Student [Preston], which included clinical, academic, cognitive and educational

components and a social history; to convene an IEP meeting to review and revise the IEP as

appropriate; and to determine placement/location of services. (Exh. 5 at 9-10.) The Court notes

that the Hearing Officer concluded that Petitioner met her burden of proof on the evaluation

issue but did not meet her burden of proof on a portion of her claims that DCPS failed to provide

IEPs and provided an inappropriate placement. (Exh. 5 at 8.) Nor did the Hearing Officer award

any compensatory education to Plaintiff Preston because the Petitioner failed to present “even a

scintilla of evidence regarding the form and amount of compensatory education required to place

Student in the position she would have occupied but for DCPS’s denial of a FAPE.” (Exh. 5 at

8.) The degree of Plaintiff’s success weighs in favor of a reduction in fees. Because it is

impossible to separate out the hours billed for legal work pertaining to issues on which the




                                                - 14 -
Plaintiff did and did not prevail, Plaintiff Preston’s reimbursement for legal fees [hours claimed]

should be reduced overall by 30% to reflect the fact that Plaintiff Preston was a partially

prevailing party.

                               C. Reasonableness of Hourly Rates

       Plaintiffs offered evidence sufficient to establish their attorney’s experience, skill, and

reputation in IDEA matters. (Memorandum at 4-6; Motion, Exh. 9 [Declaration of Carolyn

Houck, Esq.] (“Houck Decl.”), Exh. 10 [Declaration of Kimberly Glassman].) Plaintiffs contend

that their attorney, Ms. Houck, should be compensated at a rate of $445.00 per hour for work

performed. (Memorandum at 4-6; Exh. 9 [Houck Declaration].) Plaintiff’s counsel utilizes the

hourly rates set forth in the Laffey Matrix for June 1, 2012 through May 31, 2013, for attorneys

with 11-19 years of experience, noting that these rates have been applied in many IDEA fee

cases and are reasonable. (Memorandum at 4-6; Motion Exh. 8 [Laffey Matrix].)

       The Laffey Matrix was created to follow rates charged by litigators who practice complex

federal litigation in the District of Columbia, which are presumptive maximum rates for such

litigation. See Laffey v Northwest Airlines, Inc., 572 F. Supp. 354, 374 (D.D.C. 1983) aff’d in

part, rev’d in part on other grounds, 746 F.2d 4 (D.C. Cir. 1984) (“the relevant legal market in

this action is complex employment discrimination litigation”). The United States Attorney’s

Office for the District of Columbia updates the Matrix annually to reflect increases in the local

Consumer Price Index. 10 Rooths v. District of Columbia, 802 F. Supp. 2d 56, 61 (D.D.C. 2011).

Applying Laffey rates would provide Ms. Houck, an attorney who has practiced exclusively in

the field of special education since 1997, (Motion Exh. 9 ¶7), with $445.00 per hour for work

performed from October 2, 2012 through May 31, 2013, and $450.00 per hour for work from

10
   The Laffey Matrix is available at
http://www.justice.gov/usao/dc/divisions/civil_Laffey_Matrix_2003-2013.pdf.


                                               - 15 -
June 1, 2013 through July 18, 2013 for Plaintiff Davis, and with $445.00 per hour for work

performed from February 1, 2013 through May 31, 2013 and $450.00 per hour for work

performed from June 1, 2013 through September 20, 2013 for Plaintiff Preston. (Motion Exhs.

3&6 [Davis and Preston billing records], Motion Exh. 8.) 11

       Defendant opposes the use of the Laffey Matrix for calculating hourly rates and

acknowledges that “there is a split among judges in this Court as to whether the Laffey rate or

some other rate should apply in these cases[;] [s]everal judges in this Court have held the Laffey

matrix to be inapplicable and have instead compensated attorney fees at a rate equal to three-

quarters (3/4) of Laffey or less.” Cross-Motion at 6 (string cite in footnote omitted)). The District

asserts that “Plaintiff’s counsel does not even acknowledge that this body of case law exists[;]

[i]nstead, plaintiff offers that the Laffey rate is presumptively reasonable, a view which is not

prevalent in recent litigation.” (Cross-Motion at 6.)

       Plaintiff argues that “[c]ourts in this district routinely refer to the Laffey matrix to

determine the reasonableness of requested attorney’s fees in IDEA action.” (Pls.’ Reply at 4)

(citing B.R. ex. rel. Rempson v. District of Columbia, 802 F. Supp. 153, 164 (D.D.C. 2011)).

Judges in this Court have routinely used Laffey rates to determine reasonable attorney’s fees in

IDEA cases. (Pls.’ Reply at 4 (citations omitted)). While the Court agrees that Laffey rates may

be used as a starting point, federal courts do not automatically have to award Laffey rates but

instead they may look at the complexity of the case and use their discretion to determine whether

such rates are warranted. See Brighthaupt, 2014 WL 1365506 at *2 (recognizing that Laffey

rates may be used as “an appropriate starting point for determining rates of reimbursement for

attorneys who challenge the decisions of the DCPS.”) Where issues are complex, the full Laffey
11
  Plaintiffs’ counsel charged $445 per hour for all work done on both cases despite the fact that
the Laffey matrix provides a rate of $450/hour for hours billed on or after June 1, 2013 and some
of the hours billed fell within this time frame. (Motion, Exhs. 3 & 6; Motion Exh. 8.)


                                                - 16 -
rates have been awarded by some judges in this Court. See, e.g., A.S. v. District of Columbia, 842

F. Supp. 2d 40, 48-49 (D.D.C. 2012) (involving a four day hearing, one hundred and five

proposed exhibits, and ten witnesses); Bucher v. D.C., 777 F. Supp.2d 69, 74 (D.D.C. 2011) (a

four day hearing, forty-two proposed exhibits and nine witnesses for plaintiff, including five

experts).

       In contrast, where the issues are not complex, insofar as there is no pre-hearing

discovery, no lengthy argument, and few, if any, motions, some judges in this Court have

awarded reduced Laffey Matrix rates. See Brighthaupt, 2014 WL 1365506 at *3 (April 2, 2014)

finding that none of the three cases involved issues that were complex but instead that they

proceeded in a “fairly routine fashion”). See also McAllister v. D.C., No. 11-CIV-2173 (RC),

2014 WL 901512 at *9 (D.D.C. March 6, 2014) (finding Laffey Matrix rates unwarranted

because the hearings at issue lacked complexity; there were few or no witnesses, limited

contested issues and in one case, a default judgment was entered due to defense counsel’s failure

to appear); Wright v. D.C., No. 11-CIV-384, 2012 WL 79015 at *4 (D.D.C. Jan. 11, 2012)

(involving a one day long routine administrative proceeding where the time counsel spent

preparing for the hearing was nominal); Rooths v. D.C., 802 F.Supp.2d 56, 63 (wherein the trial

court noted that “Like most IDEA cases, the claim on which the plaintiff prevailed in this action

involved very simple facts, little evidence, and no novel or complicated questions of law.”)

       Plaintiffs contend that in order to prevail in the instant case, undersigned counsel was

“required to have knowledge of the psychological and academic issues involved in the minor

students’ disabilities, understand the procedural rules and substantive legal issues, and be

prepared to present a log of this information in a cohesive and logical manner at a due process

hearing.” (Pls.’ Reply at 3.) What Plaintiffs have described is the basic level of competency that




                                               - 17 -
any litigator needs to possess. Plaintiffs further assert that the instant case was not “run of the

mill” and did not involve “only routine administrative hearings.” (Pls.’ Reply at 3.) Plaintiffs

however fail to point to anything specific that demonstrates the complexity of the administrative

proceedings. Accordingly, the Court looks to the record in this case to determine the complexity

of Plaintiffs’ administrative proceedings.

       With regard to Plaintiff Davis, the Hearing Officer resolved the case by an Order granting

Petitioner’s Motion for Summary Judgment on May 16, 2013, prior to any due process hearing.

(Motion Exh. 2). The Hearing Officer found that DCPS failed to evaluate the Student and had

no valid defense for its inaction. (Id.) With regard to Plaintiff Preston, the parties participated in

a resolution session on April 24, 2013, and a prehearing conference on April 29, 2013. (Motion

Exh. 5 at 2.) At the May 13, 2013 Due Process Hearing, Petitioner had 7 documents and DCPS

had 16 documents that were admitted into the record without objection and the Student and

Clinical Social Worker were the only witnesses. (Motion Exh.5 at 2, 11.) The Preston HOD does

not support Plaintiff’s sweeping statements that this litigation was complicated. Nor do the

Attorney’s billing records indicate that counsel had to address any issues that were out of the

ordinary or particularly time-consuming when preparing for the Due Process Hearing.

       The Court does not dispute that Ms. Houck’s knowledge of IDEA law, experience, and

her understanding of the procedural aspects of administrative hearings helped her to obtain a

favorable decision for her clients. Like Brighthaupt and Rooths, however, no evidence exists

that the Preston hearing presented a novel legal issue or was significantly more complex than

most IDEA hearings, and the Davis case was resolved on a motion without a due process

hearing. The Court finds that these are straightforward non-complex cases seeking IDEA legal

fees where the hourly billing rates should be calculated as three-quarters of the Laffey rates. Ms.




                                                - 18 -
Houck’s rate is thus reduced to $333.75 per hour for hours through May 31, 2013, and $337.50

per hour thereafter.

       Plaintiffs’ counsel billed for travel time by charging 50% of her hourly rate (Motion,

Exhs. 3 & 6), which should be reduced to $ 168.75 per hour (Davis) and $166.88 per hour

(Preston). See Bucher v. D.C., 777 F.Supp.2d 69, 77 (D.D.C. 2011)) (explaining that in this

Circuit, travel time is compensated at half of the attorney’s rate.)

                                              D. Costs

       Plaintiff Preston requests reimbursement of costs in the amount of $18.00 for parking.

(Motion, Exh. 6.) Defendant does not address this charge, which should be reimbursed at cost.



                                     E. Calculation of Charges

       For the reasons stated above, Plaintiffs’ Motion for Summary Judgment [10] is granted in

part and denied in part and Defendant’s Cross-Motion for Summary Judgment [12] is granted in

part and denied in part. In the case of Plaintiff Davis, Ms. Houck documented 22.3 hours at

$445.00/hour and 2.4 hours at $222.50/hour. (Motion Exh. 3.) Taking into account the initial

upward adjustment of counsel’s hourly rates from $445.00/hour to $450.00/hour, to correspond

to the Laffey Matrix rate change on June 1, 2013, and the reduction in hourly rates corresponding

to this Court’s application of 75% of Laffey Matrix rates, and the reimbursement of travel time at

half of the hourly rate, Plaintiff Davis should be awarded fees as follows:

   •   16 hours at $333.75/hour

   •   6.3 hours at $337.50/hour

   •   2.4 hours at $168.75/hour

Plaintiff Davis is entitled to attorney’s fees totaling $7,871.25.




                                                - 19 -
       In the case of Plaintiff Preston, Ms. Houck documents 30.6 hours at $445.00/hour and 2.6

hours at $222.50/hour. (Motion Exh. 6.) Taking into account the aforementioned factors coupled

with this Court’s 30% reduction in hours based upon Plaintiff Preston’s partially prevailing

status, Plaintiff Preston should be awarded fees as follows:

    • 19 hours at $333.75/hour (reduced from 26.6 hours)

    • 3 hours at $337.50/hour (reduced from 4 hours)

    • 2.6 hours at $166.88/hour (not reduced)

        Costs in the amount of $18.00 should also be awarded. Plaintiff Preston is entitled to

        attorney’s fees and costs totaling $7,805.64.


Date: October 16, 2014                                  ______________/s/____________________
                                                        ALAN KAY
                                                        UNITED STATES MAGISTRATE JUDGE




                                              - 20 -